AFFIRM; and Opinion Filed August 4, 2014.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01596-CV

                         STEFFANY JACKSON, Appellant
                                    V.
               AMERICAN HOME MORTGAGE SERVICING, INC., Appellee

                        On Appeal from the 417th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 417-02539-2011


                              MEMORANDUM OPINION
                         Before Justices Moseley, O’Neill, and FitzGerald
                                  Opinion by Justice FitzGerald

          Appellant Steffany Jackson sued appellee American Home Mortgage Servicing, Inc.,

alleging that appellee was wrongfully attempting to evict her from her home. The trial judge

rendered a take-nothing summary judgment against appellant. Appellant timely appealed. We

affirm.

          Appellant pleaded four claims against appellee: (1) violations of the Texas Deceptive

Trade Practices Act, (2) fraud by nondisclosure, (3) trespass to try title, and (4) breach of

contract. Appellee filed a motion for summary judgment in which it first attacked every claim

on traditional grounds and then attacked every claim on no-evidence grounds. After appellant

failed to file a response, the trial judge signed a take-nothing summary judgment in which she

stated that the summary-judgment motion was granted “on all the grounds stated therein.” This
summary-judgment order became final when appellee nonsuited its counterclaims against

appellant and the trial judge signed an order granting that nonsuit.

          Appellant raises two issues on appeal. In her first issue, she contends that appellee’s

traditional summary-judgment grounds were not meritorious because its summary-judgment

evidence was incompetent.                   In her second issue, she contends that appellee’s no-evidence

grounds were not meritorious because they lacked the specificity required by Texas Rule of Civil

Procedure 166a(i). We need address only appellant’s second issue.

          A no-evidence motion for summary judgment must specifically state which elements of

the nonmovant’s claims lack supporting evidence. 1 Appellant argues that appellee’s no-evidence

motion is insufficient because it “merely recites the elements of each cause of action.” The

record refutes appellant’s argument. The no-evidence portion of appellee’s motion contains the

following passage:

          Plaintiff has had an adequate time to conduct discovery after filing this suit on
          June 15, 2011, and she has no evidence supporting one or more essential elements
          of her claims against AHMSI. Specifically:

                a. There is no evidence of the following elements of Plaintiff’s DTPA
                   claims: (1) AHMSI committed a wrongful act under the DTPA; (2)
                   AHMSI’s actions were a producing cause of Plaintiff’s damages; and (3)
                   Plaintiff suffered injury as a result.

                b. There is no evidence of the following elements of Plaintiff’s fraud claim:
                   (1) AHMSI intentionally failed to disclose facts; (2) AHMSI had a duty to
                   disclose such facts; (3) Plaintiff did not have an equal opportunity to
                   discover the facts; (4) Plaintiff acted in reliance on AHMSI’s omission;
                   and (5) Plaintiff suffered injury as a result.

                c. There is no evidence of the following elements of Plaintiff’s breach of
                   contract claim: (1) that Plaintiff validly exercised the purchase option; and
                   (2) that Plaintiff was current under the Lease when she exercised the
                   purchase option.



     1
       Jose Fuentes Co., Inc. v. Alfaro, 418 S.W.3d 280, 283 (Tex. App.—Dallas 2013, pet. filed) (en banc); see also TEX. R. CIV. P. 166a(i)
(“The motion must state the elements as to which there is no evidence.”).



                                                                   –2–
                   d. There is no evidence of the following elements of Plaintiff’s trespass to try
                      title claim: (1) that Plaintiff has any claim to title of the Property.

Appellee did not make a general no-evidence challenge to appellant’s case, nor was appellee’s

motion conclusory. 2 Rather, appellee identified the specific elements of each of appellant’s four

claims that appellee claimed lacked evidentiary support. Appellant did not object that it was

unclear or ambiguous which elements were being attacked as without evidentiary support. 3

Thus, any complaints about the clarity of appellee’s motion were waived. 4

             Appellant’s sole attack on the no-evidence summary judgment is without merit. Because

the no-evidence portion of appellee’s summary-judgment motion is sufficient to support the

judgment, we need not discuss appellant’s first issue concerning appellee’s traditional grounds

for summary judgment.

             We affirm the trial court’s judgment




                                                                         /Kerry P. FitzGerald/
                                                                         KERRY P. FITZGERALD
                                                                         JUSTICE
121596F.P05




     2
      See Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 311 (Tex. 2009) (noting that conclusory motions and general no-evidence challenges to
an opponent’s case are not permitted by Rule 166a(i)).
     3
        See Crocker v. Paulyne’s Nursing Home, Inc., 95 S.W.3d 416, 420 (Tex. App.—Dallas 2002, no pet.) (noting supreme-court precedent
that “a nonmovant must object to an unclear or ambiguous motion for summary judgment”).
     4
         See id.



                                                                   –3–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

STEFFANY JACKSON, Appellant                          On Appeal from the 417th Judicial District
                                                     Court, Collin County, Texas
No. 05-12-01596-CV         V.                        Trial Court Cause No. 417-02539-2011.
                                                     Opinion delivered by Justice FitzGerald.
AMERICAN HOME MORTGAGE                               Justices Moseley and O’Neill participating.
SERVICING, INC., Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

         It is ORDERED that appellee American Home Mortgage Servicing, Inc. recover its costs
of this appeal from appellant Steffany Jackson.


Judgment entered this 4th day of August, 2014.




                                               –4–